Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered December 20, 1995, convicting defendant, after a jury trial, of rape in the first degree, sodomy in the first degree, sexual abuse in the first degree and assault in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 10 to 20 years, 5 to 10 years, 2V2 to 5 years and 3V2 to 7 years, respectively, unanimously afiirmed.
Statements by the victim were properly admitted as prompt outcries since they were made at the first suitable opportunity and because only the fact of a complaint was elicited (see, People v McDaniel, 81 NY2d 10). Moreover, the seriatim outcries to two different listeners were admissible since they were both prompt under the circumstances (see, People v Fabian, 213 AD2d 298, lv denied 85 NY2d 972). We do not perceive any abuse of sentencing discretion. We have considered defendant’s remaining contentions and find them to be without merit. Concur—Milonas, J. P., Rubin, Tom, Andrias and Colabella, JJ.